892 F.2d 1045
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Ben W. ALLUSTIARTE and Linda M. Allustiarte, Debtors.Ben W. ALLUSTIARTE Linda M. Allustiarte, Gregory R.Allustiarte, et. al., Appellants,v.W. Austin COOPER, Trustee Allustiarte Estates, Appellee.
Nos. 88-15367, 87-2927 and 87-15172.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 6, 1989.*Decided Dec. 14, 1989.

Before NELSON, BOOCHEVER, and TROTT, Circuit Judges.


1
ORDER**


2
In this bankruptcy proceeding, appellants Ben W. Allustiarte and Linda M. Allustiarte appeal the following district court decisions:  No. 88-15367--the district court's denial of appellants' motion in opposition to the appointment of a listing agent to market three Solano County ranches that form the major portion of appellants' estate;  No. 87-2927--the district court's denial of appellants' motion for a stay pending appeal of the above order;  No. 87-15172--the district court's order expunging certain lis pendens on the ranches which were recorded by appellants.   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We dismiss because all cases have become moot.


3
An issue becomes moot when an appellate court is powerless to grant the relief requested by the appellant.   Onouli-Kona Land Co. v. Estate of Hubert F. Richards (In re Onouli-Kona Land Co.), 846 F.2d 1170, 1172 (9th Cir.  (1988);   Worcester v. Rosner (In re Worcester), 811 F.2d 1224, 1128 (9th Cir.1987);   Alegran, Inc. v. Advance Ross Corp., 759 F.2d 1421, 1424 (9th Cir.1985).   The issues on appeal are moot because the three Solano County ranches in question, Muzzy Ranch, Shipp Ranch, and Storm Ranch already have been sold.


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3